Exhibit 99.1 Contacts: Brian Feldott Director, Investor Relations Newpark Resources, Inc. bfeldott@newpark.com 281-362-6800 FOR IMMEDIATE RELEASE NEWPARK RESOURCES REPORTS NET INCOME OF PER DILUTED SHARE FOR THE FOURTH QUARTER OF 2014 Company achieves record year for both Revenues and Operating Income THE WOODLANDS, TX – FEBRUARY 12, 2015 – Newpark Resources, Inc. (NYSE: NR) today announced results for its fourth quarter and full year ended December 31, 2014. Total revenues for the fourth quarter of 2014 were $306.2 million compared to $297.0 million in the third quarter of 2014 and $246.9 million in the fourth quarter of 2013. Income from continuing operations for the fourth quarter of 2014 was $23.4 million, or $0.25 per diluted share, compared to $23.5 million, or $0.25 per diluted share, in the third quarter of 2014, and $10.5 million, or $0.11 per diluted share, in the fourth quarter of 2013. Fourth quarter 2014 results include $1.5 million of pre-tax charges ($0.01 per diluted share) in Brazil, primarily associated with costs related to workforce reductions and the impairment of certain indirect tax assets. For the full year 2014, total revenues were $1.118 billion compared to $1.042 billion in 2013. Income from continuing operations for 2014 was $79.0 million, or $0.84 per diluted share, compared to $52.6 million, or $0.56 per diluted share, in 2013. Paul Howes, Newpark’s President and Chief Executive Officer, stated, “We are very pleased with the continuing strength in both operating segments, achieving another record quarter for consolidated revenues. The growth in U.S. fluids revenues continued, increasing 6% sequentially, benefiting from an unusually high volume of oil-based mud product sales. Meanwhile, seasonal improvements in Canada and growth in our EMEA region were largely offset by the impact of the strengthening U.S. dollar and expected declines in Brazil. Due to a higher volume of low margin product sales in the U.S., along with the $1.5 million of charges in Brazil, our Fluids segment margin declined to 9.4% for the quarter. “Our mats business continued to perform exceptionally well, sustaining revenues above $45 million in the fourth quarter. The strength in rental demand throughout the quarter and a shift in our revenue mix from lower margin site preparation work to higher margin mats sales were key contributors to the operating margin improvements, which exceeded 50% in the fourth quarter. “Meanwhile, our cash flow and liquidity position remain very strong heading into 2015. During the fourth quarter, our cash balances increased by $44 million, reflecting our strong operating performance and improvements in working capital,” concluded Howes. S egment Results The Fluids Systems segment generated revenues of $261.0 million in the fourth quarter of 2014 compared to $251.2 million in the third quarter of 2014 and $212.1 million in the fourth quarter of 2013. Segment operating income was $24.5 million (9.4% operating margin) in the fourth quarter of 2014, compared to $27.8 million (11.0% operating margin) in the third quarter of 2014, and $15.2 million (7.1% operating margin) in the fourth quarter of 2013. The Mats and Integrated Services segment generated revenues of $45.1 million in the fourth quarter of 2014 compared to $45.7 million in the third quarter of 2014 and $34.9 million in the fourth quarter of 2013. Segment operating income was $23.0 million (50.9% operating margin) in the fourth quarter of 2014, compared to $20.5 million (44.9% operating margin) in the third quarter of 2014, and $15.2 million (43.7% operating margin) in the fourth quarter of 2013. SONATRACH CONTRACT AWARD UPDATE As previously announced, the Company has been awarded Lot 1 and Lot 3 of a recent restricted tender by Sonatrach to provide drilling fluids and related services in Algeria. The award remains subject to the execution of contract documents. On an annualized basis, the maximum value of the award represents an increase of approximately 165% over our 2014 revenue level with Sonatrach. The previous announcement indicated that this increase was more than 200%. CONFERENCE CALL Newpark has scheduled a conference call to discuss fourth quarter 2014 results, which will be broadcast live over the Internet, on Friday, February 13, 2015 at 10:00 a.m. Eastern Time / 9:00 a.m. Central Time. To participate in the call, dial (201) 689-8349 and ask for the Newpark conference call at least 10 minutes prior to the start time, or access it live over the Internet at www.newpark.com. For those who cannot listen to the live call, a replay will be available through February 27, 2015 and may be accessed by dialing (201) 612-7415 and using pass code 13598838. Also, an archive of the webcast will be available shortly after the call at www.newpark.com for 90 days. 2 Newpark Resources, Inc. is a worldwide provider of value-added drilling fluids systems and composite matting systems used in oilfield and other commercial markets. For more information, visit our website at www.newpark.com . This news release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act that are based on management's current expectations, estimates and projections. All statements that address expectations or projections about the future, including Newpark's strategy for growth, product development, market position, expected expenditures and financial results are forward-looking statements. Some of the forward-looking statements may be identified by words like "expects," "anticipates," "plans," "intends," "projects," "indicates," and similar expressions. These statements are not guarantees of future performance and involve a number of risks, uncertainties and assumptions. Many factors, including those discussed more fully elsewhere in this release and in documents filed with the Securities and Exchange Commission by Newpark, particularly its Annual Report on Form 10-K for the year ended December 31, 2013, as well as others, could cause results to differ materially from those stated. These risk factors include, but are not limited to, the execution of the final contract documents with Sonatrach and Sonatrach's willingness to maintain their current drilling plans the impact of recent declines in oil prices, our customer concentration and cyclical nature of our industry, our ability to execute our business strategy and make successful business acquisitions and capital investments, operating hazards inherent in the oil and natural gas industry, our international operations, the availability of raw materials and skilled personnel, the impact of restrictions on offshore drilling activity, our market competition, the cost and continued availability of borrowed funds, legal and regulatory matters, including environmental regulations, inherent limitations in insurance coverage, potential impairments of long-lived intangible assets, technological developments in our industry, and the impact of severe weather, particularly in the U.S. Gulf Coast. Newpark's filings with the Securities and Exchange Commission can be obtained at no charge at www.sec.gov, as well as through our website at www.newpark.com . 3 Newpark Resources, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended Twelve Months Ended December 31, September 30, December 31, December 31, December 31, (In thousands, except per share data) Revenues $ 306,162 $ 296,964 $ 246,925 $ 1,118,416 $ 1,042,356 Cost of revenues 237,067 228,661 204,158 876,999 858,467 Selling, general and administrative expenses 30,390 28,754 24,112 112,648 93,657 Other operating expense (income), net 114 117 ) ) ) Operating income 38,591 39,432 22,343 130,596 94,445 Foreign currency exchange loss 638 1,221 737 108 1,819 Interest expense, net 2,360 2,321 3,229 10,431 11,279 Income from continuing operations before income taxes 35,593 35,890 18,377 120,057 81,347 Provision for income taxes 12,147 12,398 7,912 41,048 28,725 Income from continuing operations 23,446 23,492 10,465 79,009 52,622 Income from discontinued operations, net of tax - - 3,059 1,152 12,701 Gain from disposal of discontinued operations, net of tax - - - 22,117 - Net income $ 23,446 $ 23,492 $ 13,524 $ 102,278 $ 65,323 Income per common share -basic: Income from continuing operations $ 0.29 $ 0.29 $ 0.12 $ 0.95 $ 0.62 Income from discontinued operations - - 0.04 0.28 0.15 Net income $ 0.29 $ 0.29 $ 0.16 $ 1.23 $ 0.77 Income per common share -diluted: Income from continuing operations $ 0.25 $ 0.25 $ 0.11 $ 0.84 $ 0.56 Income from discontinued operations - - 0.03 0.23 0.13 Net income $ 0.25 $ 0.25 $ 0.14 $ 1.07 $ 0.69 Calculation of Diluted EPS: Income from continuing operations $ 23,446 $ 23,492 $ 10,465 $ 79,009 $ 52,622 Assumed conversion of Senior Notes 1,283 1,294 1,110 5,091 5,005 Adjusted income from continuing operations $ 24,729 $ 24,786 $ 11,575 $ 84,100 $ 57,627 Weighted average number of common shares outstanding-basic 82,225 82,055 85,669 82,999 85,095 Add: Dilutive effect of stock options and restricted stock awards 1,492 1,550 1,738 1,733 1,767 Dilutive effect of Senior Notes 15,682 15,682 15,682 15,682 15,682 Diluted weighted average number of common shares outstanding 99,399 99,287 103,089 100,414 102,544 Diluted income from continuing operations per common share $ 0.25 $ 0.25 $ 0.11 $ 0.84 $ 0.56 4 Newpark Resources, Inc. Operating Segment Results (Unaudited) Three Months Ended December 31, September 30, December 31, (In thousands) Revenues Fluids systems $ 261,029 $ 251,234 $ 212,069 Mats and integrated services 45,133 45,730 34,856 Total revenues $ 306,162 $ 296,964 $ 246,925 Operating income (loss) Fluids systems $ 24,533 $ 27,756 $ 15,158 Mats and integrated services 22,959 20,541 15,228 Corporate office ) ) ) Total operating income $ 38,591 $ 39,432 $ 22,343 Segment operating margin Fluids systems % % % Mats and integrated services % % % 5 Newpark Resources, Inc. Consolidated Balance Sheets (Unaudited) December 31, December 31, (In thousands, except share data) ASSETS Cash and cash equivalents $ 85,052 $ 65,840 Receivables, net 318,600 268,529 Inventories 196,556 189,680 Deferred tax assets 11,013 11,272 Prepaid expenses and other current assets 12,615 11,016 Assets of discontinued operations - 13,103 Total current assets 623,836 559,440 Property, plant and equipment, net 283,361 217,010 Goodwill 91,893 94,064 Other intangible assets, net 15,666 25,900 Other assets 5,366 6,086 Assets of discontinued operations - 65,917 Total assets $ 1,020,122 $ 968,417 LIABILITIES AND STOCKHOLDERS’ EQUITY Short-term debt $ 11,648 $ 12,867 Accounts payable 108,242 88,586 Accrued liabilities 53,342 46,341 Liabilities of discontinued operations - 5,957 Total current liabilities 173,232 153,751 Long-term debt, less current portion 172,498 172,786 Deferred tax liabilities 37,694 27,060 Other noncurrent liabilities 11,240 11,026 Liabilities of discontinued operations - 22,740 Total liabilities 394,664 387,363 Commitments and contingencies Common stock, $0.01 par value, 200,000,000 shares authorized and 99,204,318 and 98,030,839 shares issued, respectively 992 980 Paid-in capital 521,228 504,675 Accumulated other comprehensive loss ) ) Retained earnings 262,616 160,338 Treasury stock, at cost; 15,210,233 and 10,832,845 shares, respectively ) ) Total stockholders’ equity 625,458 581,054 Total liabilities and stockholders' equity $ 1,020,122 $ 968,417 6 Newpark Resources, Inc. Consolidated Statements of Cash Flows (Unaudited) Twelve Months Ended December 31, (In thousands) Cash flows from operating activities: Net income $ 102,278 $ 65,323 Adjustments to reconcile net income to net cash provided by operations: Impairment charges - 176 Depreciation and amortization 42,030 44,198 Stock-based compensation expense 12,304 9,699 Provision for deferred income taxes ) ) Net provision for doubtful accounts 1,252 416 Gain on sale of a business ) - Gain on sale of assets ) ) Excess tax benefit from stock-based compensation ) ) Change in assets and liabilities: (Increase) decrease in receivables ) 32,172 (Increase) decrease in inventories ) 16,431 (Increase) decrease in other assets ) 4,574 Increase (decrease) in accounts payable 23,606 ) Increase in accrued liabilities and other 14,828 9,803 Net cash provided by operating activities 89,173 151,903 Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of property, plant and equipment 3,205 1,313 Proceeds from sale of a business 89,766 13,329 Business acquisition, net of cash acquired - ) Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings on lines of credit 62,164 254,390 Payments on lines of credit ) ) Principal payments on notes payable and long-term debt ) ) Proceeds from employee stock plans 3,442 8,328 Post-closing payment for business acquisition ) - Purchases of treasury stock ) ) Excess tax benefit from stock-based compensation 1,278 2,146 Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) ) Net increase in cash and cash equivalents 19,212 18,994 Cash and cash equivalents at beginning of year 65,840 46,846 Cash and cash equivalents at end of year $ 85,052 $ 65,840 ### 7
